OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law in the State *499of New York by the First Judicial Department on December 3, 1990.
On September 19, 1996, respondent pleaded guilty to two counts of conspiracy in the fourth degree in violation of Penal Law § 105.10 (1) (class E felonies) in response to an indictment alleging, inter alia, that he had conspired to hire two people, one of whom was an undercover police officer, to extort money from as many as seven individuals, including two former clients. The respondent was sentenced to five years’ probation on February 3, 1997.
By petition dated February 24, 1997, the Departmental Disciplinary Committee seeks an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b). As the petitioner has been convicted of crimes which are felonies within the meaning of Judiciary Law § 90 (4) (e), he automatically ceased to be an attorney by operation of law upon entry of his guilty plea (Matter of Scott, 222 AD2d 67, 68; Matter of Marchisello, 218 AD2d 214).
Accordingly, the Committee’s petition is granted and respondent’s name is hereby stricken from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b).
Sullivan, J. P., Rosenberger, Wallach, Nardelli and Williams, JJ., concur.
Petition granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective May 8, 1997.